DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Applicant’s election without traverse of species B1 and B2 in the reply filed on 8/5/2022 is acknowledged.  Claim 37 is withdrawn from further consideration as being drawn to a nonelected species A2.

Information Disclosure Statement
The information disclosure statement filed 8/19/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  No copy of reference 23 (JP 2012-215580) or reference 27 (WO 2012/140537 A?) has been received.  These references have not been considered. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a compensation mechanism configured to generate a compensation voltage corresponding to a compensation current” in claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 32 is objected to because of the following informalities:
in claim 32, line 3: “the first and second electrode” should be “the first and second electrodes”.
Appropriate  correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 31-33, 35-36, and 38-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “wherein the processing circuitry is configured to adjust the compensation current by: increasing the compensation current in response to the first measure of the output voltage being greater than a first predetermined value; and decreasing the compensation current in response to the first measure of the output voltage being less than a second predetermined value” in lines 1-6, which renders the claim indefinite. 
First, the recitation seems to contradict claim 23 which recites “in response to the first measure of the output voltage being outside of a predefined range, adjust the compensation current by adjusting the compensation voltage generated by the compensation mechanism” in lines 15-17.  This contradiction renders claim 24 indefinite.  Is the compensation current adjusted by adjusting the compensation voltage (as recited in claim 23) or by increasing or decreasing the compensation current (as recited in claim 24)?  The relationship among these recitations should be made clear.
Second, it is not clear what relationship, if any, is between “a predefined range” of claim 23 and “a first predetermined value” and “a second predetermined value” of claim 24.  Is the predefined ranged defined by the first and second predetermined values?  If they are, the claim should be clarified.  If they are not, it seems that the recitations of claim 23 and 24 contradict each other.  This contradiction renders claim 24 indefinite.
Claim 31 recites “the processing circuitry…being configured to process signals received form the at least one sensor” in lines 4-5, which is so grammatically awkward that its meaning is not clear.
Claims 32-33 are rejected by virtue of their dependence from claim 31.
Claim 32 recites “measurements obtained from the first and second electrode” in line 3, but it is not clear if these measurements are the same as, related to, or different from “a first current” of claim 23, line 10.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.
Claim 32 recites “measurements obtained from…the at least one sensor” in line 3, but it is not clear if these measurements are the same as, related to, or different from “signals received [from] the at least one sensor” of claim 31, line 5.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.
Claim 35 recites “in response to adjusting the compensation current” in line 16, but it is not clear if this recitation requires that “adjust at least one of the compensation current or the voltage applied to the first and second electrodes” of claim 35, lines 14-15 must mean “adjust…the compensation current…”  If it does, it is not clear what the meaning of “adjust…the voltage applied to the first and second electrodes” is supposed to be since it appears to be an optional addition.  If it does not, how the two recitations should be interpreted is not clear.
Claims 36 and 38-42 are rejected by virtue of their dependence from claim 35.
Claim 39 recites “a user” in line 2, but it is not clear if this recitation is the same as, related to, or different from “a user” of claim 35, line 3. If they are the same, “a user” in claim 39 should be “the user”.  If they are different or related, their relationship should be made clear and they should be clearly distinguished from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-36 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0208016 (Hughes), in view of U.S. Patent Application Publication No. 2007/0213020 (Novac), and further in view of GB 2445734 (Griffiths), and further in view of U.S. Patent Application Publication No. 2013/0183646 (Lusted).
Hughes teaches an apparatus, comprising: a first electrode configured to be in contact with a first portion of tissue and a second electrode configured to be in contact with a second portion of the tissue and in electronic communication with the first electrode through the tissue (the skin electrodes of FIGS. 6-7 of Hughes), and processing circuitry (FIGS. 6-7 of Hughes) operatively coupled to the first and second electrodes, the processing circuitry configured to: apply a voltage between the first and second electrodes (applying voltage to the electrodes; paragraphs 0057 and 0068-0072 of Hughes) and in response to the application of the voltage, measure a first current flowing between the first and second electrodes (the measured EDA from the electrodes; paragraphs 0057 and 0068-0072 of Hughes).
Hughes also teaches that separation of the phasic variations from the tonic level prior to amplification allows for much greater accuracy of measurement of the most relevant component of the signal for biofeedback and analysis (paragraph 0070 of Hughes).  Hughes teaches a method that achieves this separation using a microprocessor 22 to vary the excitation voltage 27 by controlling the voltage output of a digital to analog converter 21 (paragraph 0071 of Hughes).  Novac teaches another method of achieving this separation by converting the voltage to a compensation current and subtracting this compensation current from the external signal before amplification and conversion to the voltage signal (FIG. 2a and paragraph 0031 of Novac).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to convert the voltage of the DAC of Hughes to a compensation current and to subtract this compensation current from the incoming current signal before amplification and conversion to the voltage signal since it is a simple substitution of one known element for another to obtain predictable results.
Griffiths teaches that increasing and decreasing stimulation voltage so as to be below saturation and above minimal response may provide optimal readings (pages 17-18 and 23 of Griffiths). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase and decrease the stimulation voltage so as to be below saturation and above minimal response since it provides optimal readings.
Lusted teaches a PPG sensor placed in proximity with EDR sensors that is used to determine heart rate and heart rate variability (HRV)(abstract; paragraphs 0012-0013 and 0043-0045; and FIGS. 2, 7A of Lusted).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the PPG sensor of Lusted placed in proximity with EDR sensors and to determine heart rate and heart rate variability from the signals of the PPG sensor since it provides further diagnostic information to the user.  
With respect to claim 35, the combination teaches or suggests an apparatus, comprising: 
an electrodermal sensor including first and second electrodes configured to be in contact with skin of a user (the skin electrodes of FIGS. 6-7 of Hughes); 
a heart beat sensor configured to collect data associated with a heart beat of the user (the PPG sensor of Lusted); and 
processing circuitry operatively coupled to the electrodermal sensor and the heart beat sensor, the processing circuitry configured to: 
apply a voltage between the first and second electrodes (applying voltage to the electrodes; paragraphs 0057 and 0068-0072 of Hughes); 
in response to the application of the voltage, measure a first current flowing between the first and second electrodes (the measured EDA from the electrodes; paragraphs 0057 and 0068-0072 of Hughes); 
obtain a second current by adjusting the first current using a compensation current (the output of summer before the voltage current converter 23 of Novac); 
obtain a first measure of an output voltage by transforming the second current (the output of the voltage current converter 23 of Novac); 
in response to the first measure of the output voltage being outside of a predefined range, adjust at least one of the compensation current or the voltage applied to the first and second electrodes (adjusting the stimulation voltage so as to be between saturation and minimal readings suggested by Giffiths); and 
in response to adjusting the compensation current, subsequently obtain a second measure of the output voltage that is within the predefined range and indicative of an electrodermal activity of the skin (the new measure of voltage after the voltage current converter 23 of Novac after the adjusted voltage is applied; the final EDA reading; paragraphs 0068-0072 of Hughes); and 
measure at least one of a heart rate or a heart rate variability of the user based on the data collected by the heart beat sensor (the heart rate and heart rate variability determination of Lusted).
With respect to claim 36, the combination teaches or suggests that the heart beat sensor includes: a light emitter configured to emit light at the skin of the user, and a light detector configured to measure a portion of the light reflected by the skin (the PPG sensor of Lusted).
With respect to claim 38, the combination teaches or suggests that the heart beat sensor includes a photoplethysmography sensor (the PPG sensor of Lusted).
With respect to claim 39, the combination teaches or suggests that the processing circuitry is further configured to determine an index indicative of a well being of a user based on the electrodermal activity of the skin and the at least one of the heart rate or the heart rate variability of the user (the output of the heart rate, the HRV, and the output of the conductance provide an index indicative of a well being of a user).

Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes, in view of Novac, and further in view of Griffiths, and further in view of Lusted, and further in view of U.S. Patent Application Publication No. 2011/0092780 (Zhang). 
The prior art teaches the use of mounting EDA sensors on a band at locations including the wrist, hand, or some other body part (paragraphs 0045-0046 of Zhang).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the band of Zhang in the combination since Zhang teaches one or more suitable locations in which EDA sensors may be mounted and/or it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 40, the combination teaches or suggests a wrist band including a housing, the processing circuitry being disposed in the housing (paragraphs 0045-0046 of Zhang).
With respect to claim 41, the combination teaches or suggests that the first and second electrodes are disposed on the wrist band (paragraphs 0045-0046 of Zhang).
With respect to claim 42, the combination teaches or suggests that the heart beat sensor is disposed in the housing (paragraphs 0045-0046 of Zhang with the PPG sensor placed in proximity with EDA sensors).

Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes, in view of Novac, and further in view of Griffiths, and further in view of Lusted, and further in view of U.S. Patent Application Publication No. 2012/0296175 (Poh). 
The prior art teaches the use of mounting EDA sensors on a band at locations including the wrist (paragraph 0036 of Poh).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the band of Poh in the combination since Poh teaches a suitable location in which EDA sensors may be mounted and/or it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 40, the combination teaches or suggests a wrist band including a housing, the processing circuitry being disposed in the housing (paragraph 0036 of Poh).
With respect to claim 41, the combination teaches or suggests that the first and second electrodes are disposed on the wrist band (paragraph 0036 of Poh).
With respect to claim 42, the combination teaches or suggests that the heart beat sensor is disposed in the housing (paragraph 0036 of Poh with the PPG sensor placed in proximity with EDA sensors).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-26, 28-29, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8, and 14 of U.S. Patent No. 10,506,944 (the reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the reference patent has all the features of claim 23 of the present application, but does not explicitly recite “subsequently obtain a second measure of the output voltage that is within the predefined range and indicative of a conductance of the tissue”.  Rather, claim 1 of the reference patent recites “adjusting the compensation voltage generated by the DAC to adjust the compensation current subtracted from the first current to prevent saturation of the output voltage”.  This recitation of claim 1 of the reference patent is indicating the future prevention of the saturation of the output voltage.  Such future prevention implicitly suggests subsequent measurements (i.e., obtainments) of subsequent measures of output voltage using the adjusted compensation current so as to be within the predetermined range of voltage (i.e., under the saturation level) since prevention (a future action) cannot be applied to already-taken measures of output voltage.  Thus, claim 1 of the reference patent implicitly suggests “subsequently obtain a second measure of the output voltage that is within the predefined range and indicative of a conductance of the tissue”.  Thus, claim 1 of the reference patent suggests all the features of claim 23 of the present application.
Claim 2 of the reference patent (in view of the above analysis of claim 1) suggests all the features of claim 24 of the present application.
Claim 3 or 6 of the reference patent (in view of the above analysis of claim 1) suggests all the features of claim 25 of the present application.
Claim 4 of the reference patent (in view of the above analysis of claim 1) suggests all the features of claim 28 of the present application.
Claim 6 of the reference patent (in view of the above analysis of claim 1) suggests all the features of claim 26 of the present application.
Claim 8 of the reference patent (in view of the above analysis of claim 1) suggests all the features of claim 29 of the present application.
Claim 14 of the reference patent (in view of the above analysis of claim 1) suggests all the features of claim 34 of the present application.

Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,506,944 (the reference patent), in view of U.S. Patent Application Publication No. 2011/0092780 (Zhang) or U.S. Patent Application Publication No. 2012/0296175 (Poh). 
The prior art teaches the use of mounting EDA sensors on a band at locations including the wrist, hand, or some other body part (paragraphs 0045-0046 of Zhang or paragraph 0036 of Poh).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the electrodes on the wrist band since Zhang or Poh teaches one or more suitable locations in which EDA sensors may be mounted and/or it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 30, claim 8 of the reference patent (as modified and in view of the above analysis of claim 1) suggests all the features of claim 30 of the present application.

Claims 31 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12 of U.S. Patent No. 10,506,944 (the reference patent), in view of U.S. Patent No. 4,338,950 (Barlow). 
Claims 10-11 of the reference patent includes a heart beat sensor (claim 10) and suggests the use of “an accelerometer, a temperature sensor, a blood oxygen sensor, and a glucose sensor” (claim 11 which depends from claim 10) recites “at least one” of these sensors which suggests more than one or all of the sensors may be included).  Barlow teaches that the processing circuitry for the sensors may be included in the wrist band (col, 2, lines 45-55; col. 3, lines 40-60; FIGS. 1-2 of Barlow).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the processing circuitry for all the sensors in a wrist band since it makes the apparatus more compact.  
Claim 10 or 11 of the reference patent (as modified and in view of the above analysis of claim 1) suggests all the features of claim 31 of the present application.
Claim 12 of the reference patent (as modified and in view of the above analysis of claim 1) suggests all the features of claim 33 of the present application.

Claims 32, 35, 36, 38-40, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-11 of U.S. Patent No. 10,506,944 (the reference patent), in view of U.S. Patent No. 4,338,950 (Barlow), and further in view of U.S. Patent Application Publication No. 2013/0183646 (Lusted). 
Claims 10-11 of the reference patent includes a heart beat sensor (claim 10) and suggests the use of “an accelerometer, a temperature sensor, a blood oxygen sensor, and a glucose sensor” (claim 11 which depends from claim 10) recites “at least one” of these sensors which suggests more than one or all of the sensors may be included).  Barlow teaches that the processing circuitry for the sensors may be included in the wrist band (col, 2, lines 45-55; col. 3, lines 40-60; FIGS. 1-2 of Barlow).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the processing circuitry for all the sensors in a wrist band since it makes the apparatus more compact.  
Lusted teaches a PPG sensor placed in proximity with EDR sensors that is used to determine heart rate and heart rate variability (HRV).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the PPG sensor of Lusted placed in proximity with EDR sensors as the heart rate sensor of claim 10 or 11 since a type of heart rate sensor is required and Lusted teaches one such sensor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine heart rate and heart rate variability from the signals of the PPG sensor since it provides further diagnostic information to the user.  
Claim 10 or 11 of the reference patent (as modified and in view of the above analysis of claim 1) suggests all the features of claim 32 of the present application since the heart rate and/or the HRV are indices indicative of a well being of a user based on measurements obtained from the at least one sensor.
Claim 10 or 11 of the reference patent (as modified and in view of the above analysis of claim 1) suggests all the features of claim 35, 36, 38, 40, and 42 of the present application.
Claim 10 or 11 of the reference patent (as modified and in view of the above analysis of claim 1) suggests all the features of claim 39 of the present application since the output of the heart rate, the HRV, and the output of the conductance provide an index indicative of a well being of a user.

Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-11 of U.S. Patent No. 10,506,944 (the reference patent), in view of U.S. Patent No. 4,338,950 (Barlow), and further in view of U.S. Patent Application Publication No. 2013/0183646 (Lusted), and further in view of U.S. Patent Application Publication No. 2011/0092780 (Zhang) or U.S. Patent Application Publication No. 2012/0296175 (Poh). 
The prior art teaches the use of mounting EDA sensors on a band at locations including the wrist, hand, or some other body part (paragraphs 0045-0046 of Zhang or paragraph 0036 of Poh).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the electrodes on the wrist band since Zhang or Poh teaches one or more suitable locations in which EDA sensors may be mounted and/or it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 41, claim 10 or 11 of the reference patent (as modified and in view of the above analysis of claim 1) suggests all the features of claim 41 of the present application.

Claims 23-25, 28, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-19 of U.S. Patent No. 10,506,944 (the reference patent), in view of U.S. Patent No. 4,338,950 (Barlow). 
Claim 15 of the reference patent has all the features of claim 23 of the present application, but does not explicitly recite “subsequently obtain a second measure of the output voltage that is within the predefined range and indicative of a conductance of the tissue”.  Rather, claim 15 of the reference patent recites “adjusting the compensation voltage generated by the DAC to adjust the compensation current subtracted from the first current to prevent saturation of the output voltage”.  This recitation of claim 15 of the reference patent is indicating the future prevention of the saturation of the output voltage.  Such future prevention implicitly suggests subsequent measurements (i.e., obtainments) of subsequent measures of output voltage using the adjusted compensation current so as to be within the predetermined range of voltage (i.e., under the saturation level) since prevention (a future action) cannot be applied to already-taken measures of output voltage.  Thus, claim 15 of the reference patent implicitly suggests “subsequently obtain a second measure of the output voltage that is within the predefined range and indicative of a conductance of the tissue”.  
Barlow teaches that the processing circuitry for the sensors may be included in the wrist band (col, 2, lines 45-55; col. 3, lines 40-60; FIGS. 1-2 of Barlow).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place processing circuitry for all the readings for the sensors in a wrist band since it makes the apparatus more compact.
Thus, claim 15 of the reference patent suggests all the features of claim 23 of the present application.
Claim 18 of the reference patent (in view of the above analysis of claim 15) suggests all the features of claim 24 of the present application.
Claim 17 of the reference patent (in view of the above analysis of claim 15) suggests all the features of claim 25 of the present application.
Claim 16 of the reference patent (in view of the above analysis of claim 15) suggests all the features of claim 28 of the present application.
Claim 19 of the reference patent (in view of the above analysis of claim 15) suggests all the features of claim 34 of the present application.

Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,506,944 (the reference patent), in view of U.S. Patent No. 4,338,950 (Barlow), and further in view of U.S. Patent Application Publication No. 2011/0092780 (Zhang) or U.S. Patent Application Publication No. 2012/0296175 (Poh). 
The prior art teaches the use of mounting EDA sensors on a band at locations including the wrist, hand, or some other body part (paragraphs 0045-0046 of Zhang or paragraph 0036 of Poh).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the electrodes on the wrist band since Zhang or Poh teaches one or more suitable locations in which EDA sensors may be mounted and/or it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 30, claim 15 of the reference patent (as modified and in view of the above analysis of claim 15) suggests all the features of claim 30 of the present application.

Claims 31-32, 35, 36, 38-40, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,506,944 (the reference patent), in view of U.S. Patent No. 4,338,950 (Barlow), and further in view of U.S. Patent Application Publication No. 2013/0183646 (Lusted). 
Lusted teaches a PPG sensor placed in proximity with EDR sensors that is used to determine heart rate and heart rate variability (HRV).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the PPG sensor of Lusted placed in proximity with EDR sensors and to determine heart rate and heart rate variability from the signals of the PPG sensor since it provides further diagnostic information to the user.  
Claim 15 of the reference patent (as modified and in view of the above analysis of claim 15) suggests all the features of claim 31 of the present application
Claim 15 of the reference patent (as modified and in view of the above analysis of claim 15) suggests all the features of claim 32 of the present application since the heart rate and/or the HRV are indices indicative of a well being of a user based on measurements obtained from the at least one sensor.
Claim 15 of the reference patent (as modified and in view of the above analysis of claim 1) suggests all the features of claim 35, 36, 38, 40, and 42 of the present application.
Claim 15 of the reference patent (as modified and in view of the above analysis of claim 1) suggests all the features of claim 39 of the present application since the output of the heart rate, the HRV, and the output of the conductance provide an index indicative of a well being of a user.

Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,506,944 (the reference patent), in view of U.S. Patent No. 4,338,950 (Barlow), and further in view of U.S. Patent Application Publication No. 2013/0183646 (Lusted), and further in view of U.S. Patent Application Publication No. 2011/0092780 (Zhang) or U.S. Patent Application Publication No. 2012/0296175 (Poh). 
The prior art teaches the use of mounting EDA sensors on a band at locations including the wrist, hand, or some other body part (paragraphs 0045-0046 of Zhang or paragraph 0036 of Poh).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the electrodes on the wrist band since Zhang or Poh teaches one or more suitable locations in which EDA sensors may be mounted and/or it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 41, claim 15 of the reference patent (as modified and in view of the above analysis of claim 1) suggests all the features of claim 41 of the present application.

Allowable Subject Matter
Claim 27 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  With respect to claim 27, the prior art does not teach or suggest “the compensation voltage is set to be proportional to the tonic level conductance of the skin” along with the other features of claim 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791